ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2-5 and 12-15 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2021 has been entered.
 
Applicant's arguments filed 12/8/2021 have been fully considered but they are not persuasive. 

Election/Restrictions
Applicant’s election without traverse of administering a DAF antagonist antibody in the reply filed on 10/26/2020 is again acknowledged.
Claims 6-7 and 16-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2020.


Specification
The disclosure is again objected to because of the following informalities: 
When an application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  See MPEP 2422.03(I).  The sequence listing submitted 10/22/2019 by EFS-Web was not accompanied by an amendment to the specification that incorporates by reference the material in the ASCII text file.  
Appropriate correction is required.

	Applicant submitted a Sequence Listing Statement on 12/8/2021 but did not amend the specification to include it as required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 recites administering to the subject “at least one agent that enhances C3aR and/or C5aR signaling of the cells, wherein the at least one agent comprises an anti-DAF antibody or antigen binding fragment thereof that binds to CCP2 and/or CCP3 of DAF to reduce DAF inhibition and/or degradation of C3 convertase and/or C5 convertase.”  This multiply alternative language means that the genus of anti-DAF antibodies for claim 1 includes twenty seven different types of anti-DAF antibodies.  The claim encompasses anti-DAF antibodies that:
(1) Bind to CCP2 alone and reduce DAF inhibition of C3 convertase.
(2) Bind to CCP2 alone and reduce DAF degradation of C3 convertase.
(3) Bind to CCP2 alone and reduce DAF inhibition of C5 convertase.
(4) Bind to CCP2 alone and reduce DAF degradation of C5 convertase.
(5) Bind to CCP2 alone and reduce DAF inhibition of C3 convertase and C5 convertase.
(6) Bind to CCP2 alone and reduce DAF degradation of C3 convertase and C5 convertase.
(7) Bind to CCP2 alone and reduce DAF inhibition and DAF degradation of C3 convertase.
(8) Bind to CCP3 alone and reduce DAF inhibition and DAF degradation of C5 convertase.

(10) Bind to CCP3 alone and reduce DAF inhibition of C3 convertase.
(11) Bind to CCP3 alone and reduce DAF degradation of C3 convertase.
(12) Bind to CCP3 alone and reduce DAF inhibition of C5 convertase.
(13) Bind to CCP3 alone and reduce DAF degradation of C5 convertase.
(14) Bind to CCP3 alone and reduce DAF inhibition of C3 convertase and C5 convertase.
(15) Bind to CCP3 alone and reduce DAF degradation of C3 convertase and C5 convertase.
(16) Bind to CCP3 alone and reduce DAF inhibition and DAF degradation of C3 convertase.
(17) Bind to CCP3 alone and reduce DAF inhibition and DAF degradation of C5 convertase.
(18) Bind to CCP3 alone and reduce DAF inhibition and DAF degradation of C3 convertase and C5 convertase.
(19) Bind to both CCP2 and CCP3 and reduce DAF inhibition of C3 convertase.
(20) Bind to both CCP2 and CCP3 and reduce DAF degradation of C3 convertase.
(21) Bind to both CCP2 and CCP3 and reduce DAF inhibition of C5 convertase.
(22) Bind to both CCP2 and CCP3 and reduce DAF degradation of C5 convertase.
(23) Bind to both CCP2 and CCP3 and reduce DAF inhibition of C3 convertase and C5 convertase.
(24) Bind to both CCP2 and CCP3 and reduce DAF degradation of C3 convertase and C5 convertase.

(26) Bind to CCP2 and CCP3 and reduce DAF inhibition and DAF degradation of C5 convertase.
(27) Bind to both CCP2 and CCP3 and reduce DAF inhibition and DAF degradation of C3 convertase and C5 convertase.
Claim 11 recites administering to the subject “at least one agent that enhances C3aR and/or C5aR signaling of the cells, wherein the at least one agent comprises an anti-DAF antibody or antigen binding fragment thereof that binds to CCP2 or CCP3 of DAF to reduce DAF inhibition and/or degradation of C3 convertase and/or C5 convertase.”  As such, the genus of anti-DAF antibodies for claim 11 includes eighteen different types of anti-DAF antibodies corresponding to groups (1)-(18) above.
Each of the antibodies of (1)-(27) above must additionally enhance both C3aR and C5aR signaling in view of the limitation that “at least one agent that enhances C3aR and/or C5aR signaling of the cells” as recited in claims 1 and 11.  
These various groups of antibodies with their particular binding properties and functional characteristics are not adequately described (individually or collectively) for the reasons set forth in the prior Office action and discussed below. 
Example 3 discloses preparing mouse anti-mouse Daf1CCP2-3 antibodies.  See paragraph [00174] of the specification.  The polyclonal antibodies were not purified or structurally characterized.  That is, the various wound experiments administered mouse anti-mouse Daf1 CCP23 plasma.  See at least paragraph [00182] of the specification.  Paragraph [00184] discloses that anti-mouse DAFCCPs23 monoclonal antibodies were prepared.  No 
The specification also references known anti-DAF antibodies at paragraph [0077]. As set forth in the prior Office action, only Van Lier et al. (cited by the examiner) discloses that antibody BRIC110 binds SCR2 (i.e. CCP2) of CD55 (i.e. DAF) and antibody BRIC216 binds SCR3 (i.e. CCP3) of CD55 (i.e. DAF).  See column 2, lines 26-28.  Note that there are no anti-DAF antibodies disclosed that bind both CCP2 and CCP3 simultaneously as encompassed by the claim limitation “and/or.”  These two antibodies are not disclosed as having the functional characteristics of enhancing C3aR and/or C5aR signaling of the cells by reducing DAF inhibition and/or degradation of C3 convertase and/or C5 convertase.  
This is not a representative number of species falling within the scope of the claims to support the genus of antibodies encompassed by groups (1)-(27) as described above.  In addition, the common structural features (i.e. CDRs, amino acid sequences) for antibodies that bind to CCP2 and/or CCP3 of DAF (including BRIC110, BRIC216, and those of instant Figure 39) are not disclosed.  The specification does not set forth a structure-function correlation for the structure of anti-DAF antibodies that would have the functional characteristics required by the claims.
The genus of antibodies administered by the claims is not adequately described.
BRIC 110 and BRIC216 antibodies (discussed above) are also disclosed in Coyne and Kuttner-Kondo.  As set forth in the prior Office action, Kuttner-Kondo provides evidence that the BRIC216 antibody would have been commercially available.  The examiner was able to establish that the BRIC210 antibody would have been commercially available.
Table 1 of Coyne discloses antibody 1C6 (binding to SCR3) and Kuttner-Kondo discloses on page 18554 that this antibody was commercially available.
Table 1 of Coyne discloses antibody 1H4 (binding to SCR3), antibody 5B2 (binding to SCR2), and antibody 8A7 (also referred to as VIIIA7, binding to SCR2(3)).  There is no information provided with respect to the structure of the 1H4, 5B2, and 8A7 (also referred to as VIIIA7).  That is, they cannot be produced based on the information in Coyne and Kuttner-Kondo.  There is no evidence of record that any of these antibodies would have been readily available to those of ordinary skill in the art at the time of the effective filing date.  Applicant has presented no arguments or evidence rebutting the unavailability of these antibodies.  Kinoshita et al. and Fujita et al. do not establish the availability of these antibodies or a known structure such that they could be reproduced.
While the record provides reason to believe that the BRIC110, BRIC216, and 1C6 antibodies would meet the structural and functional limitations of the claims, three antibodies is not sufficient to adequately describe the entire genus of antibodies encompassed by the claims.
The prior art recognized that a single protein can be bound by a very large and structurally diverse genus of antibodies (i.e., there is no common structural relationship even for 

Page 11 of the response again asserts that anti-DAF antibodies that bind to CCP2 and/or CCP3 were well known in the art and these antibodies were well known to be able to reduce DAF inhibition and/or degradation of C3 convertase and/or C5 convertase.  This is not agreed with.  Applicant is invited to identify antibodies that would have been known in the art that meet the characteristics for each of groups (1)-(27) as described above.  
Applicant’s arguments that the specification teaches that antibodies against CCP2 and/or CCP3 of DAF can be produced and selected using well known techniques such as by immunizing Daft” mice selectively devoid of CCP2/3 with full length recombinant mouse Daf1 protein are not persuasive.  This is an argument with respect to enablement and does not provide adequate written description of the antibodies encompassed by the claims. Applicant is again reminded that the requirements of written description differ from those of enablement.  The ability to make and screen antibodies (an enablement argument) does not provide adequate written description for the genus of anti-DAF antibodies embraced by the claims.  

Applicant’s arguments with respect to epitopes mapped by Kuttner-Kondo et al. are not persuasive.  The antibodies of the instant claims are not required to bind any particular epitope of DAF and the specification does not disclose any particular epitopes.  There is no structure/ function correlation established for those antibodies that bind to these epitopes.

It is suggested that applicant consider amending or restructuring the claims to make them less alternative (i.e. removing multiple “and/or” limitations) and to remove mechanistic limitations.
For example:
A method of promoting wound healing comprising administering a therapeutically effective amount of a pharmaceutical composition comprising an anti-decay accelerating factor (DAF) antibody or antigen binding fragment thereof that binds to CCP2 or CCP3 of DAF to cells proximate or about the periphery of a wound of the subject, wherein growth, viability and/or mitosis of the cells is promoted. 


This suggested claim should not be construed as an indication that the claim is allowable.  However, it will simplify the issues with respect to adequate written description of the antibodies. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa